EXAMINER'S AMENDMENT
	This action is a response to the communication received on 10/29/2020. Examiner acknowledges the amendments made to claims 25-28, 31-36, 38, 40, and 42-46.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 25 (currently amended): An apparatus for electro stimulation of a test subject, the apparatus comprising:
a plurality of electrodes applicable to a human brain for applying an electrical stimuli on the human brain;
a control unit containing:
a stimulation unit for applying the electrical stimuli to individual or multiple ones of said electrodes;
a measuring unit connected downstream of said electrodes for determining voltages applied to said electrodes;
an analysis unit for analyzing individual measurement signals registered using said electrodes as measuring electrodes;
a reference memory;
said control unit being configured to carry out a base measurement by means of said analysis unit, during which the test subject executes a reference activity, and to store analysis said analysis results available;
said analysis unit having a comparison unit for comparing individual ascertained analysis values to the stored reference values, wherein an analysis result for each of said electrodes specifies how much the individual ascertained analysis values differ from the stored reference values associated with said respective measuring electrode;
said analysis unit configured for preselecting individual ones of said electrodes for an emission of a stimulus on a basis of the analysis of registered measurement signals;
a selection and actuating unit, being actuatable, for selecting at least one of said electrodes among said electrodes preselected by said analysis unit and also for an emission of a predefined electrical stimulus on said electrode selected by said stimulation unit, which is connected downstream of said analysis unit and is connected upstream of said stimulation unit; and
said analysis unit configured for examining the measurement signals at said measuring electrodes, during the preselection, for a presence of signal powers or signal energies in a range of 60 Hz to 1 kHz.

Claim 26 (currently amended): The apparatus according to claim 25, wherein said selection and actuating unit has a display unit for displaying said electrodes and also analysis results ascertained by said analysis unit on a basis of an analysis for said electrodes at positions of said display unit in as graphic renderings of the analysis results.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 25-46 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art found was US 2011/0264165 (Molnar et al., hereinafter Molnar). However, Molnar does not disclose the following limitations in the claims.
In regards to claim 25, the prior art of record does not teach or suggest a device with the combination disclosed by Applicant, where the control unit has an analysis unit and a selection and actuating unit where reference activity measurements from respective electrodes are stored as reference values or a reference signal and the analysis unit compares individual ascertained analysis values to the stored reference values for each of the electrodes and then using the analysis to preselect individual electrodes for the emission of a stimulus and the selection and actuating unit selects from the preselected electrodes to emit a predefined electrical stimulus where the preselection examines signal powers or signal energies in a range of 60 Hz to 1 kHz.
Claims 26-35 inherit allowed matter from claim 25 and are allowed.
 In regards to claim 36 and 46, the prior art of record does not teach or suggest a method that includes the following steps:
carrying out a base measurement during which a test subject executes a reference activity and analysis results ascertained are associated with a respective electrode and stored as a reference value or signal;

comparing individual ascertained values to the stored reference values and comparing how much the ascertained values differ from the stored values for the respective electrode;
preselecting individual ones of the electrodes for emission of a stimulus based on an analysis;
selecting one of the electrodes from the individual preselected electrodes and the stimulus is emitted to the brain using the one electrode; and
studying the signals applied at the electrodes for a presence of signal powers or signal energies in a range of 60 Hz to 1 kHz during the preselection.
Claims 37-45 inherit allowed matter from claim 36 and are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986.  The examiner can normally be reached on Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791    

/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791